PER CURIAM.
The relator is an alien seaman, who arrived at the port of New York in September, 1925, as a member of the crew of a steamship. He deserted his ship, and ever since has remained here, working as an employee in a restaurant. More than three years after desertion he was arrested on a warrant charging him -with remaining in the United States for a longer time than permitted by the Immigration Act of 1924 (43 Stat. • 153), or the regulations prescribed thereunder. After a hearing at Ellis Island, he was ordered to he deported to Greece, whence he had come.
The relator contends that his deportation is governed by section 34 of the Immigration Act of 1917 (39 Stat. 896 [8 USCA § 166]). The Commissioner of Immigration claims that section 14 of the Immigration Act of 1924 (43 Stat. 162 [8 USCA § 214]) controls. The same contentions were made in United States ex rel. Piccolella v. Commissioner (decided December 2, 1929, C. C. A. 2) 36 F.(2d) 1022, where the faets were in ah respects similar.
On the authority of that case, the order is affirmed.